DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 59-68 and 75 of the US Patent Application No. 16/542,190 filed 8/15/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 59-64, 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624) in view of Henley et al. (US 6,458,109), and further in view of Argenta et al. (US 5,636,643).
Regarding claims 59-62, Riesinger discloses a wound therapy device (Abstract, lines 1-3) comprising:
a vacuum module comprising:
a vacuum source 26 (col. 5, line 59; fig. 1a) providing vacuum (Abstract, line 2);
a dressing module comprising:
a flexible wound cover 4 (Abstract, line 3; fig. 1a) covering a wound site;
an absorption body 2 (Abstract, line 12; fig. 1a) that is porous material (col. 2, line 24), and therefore is capable of retain wound exudate;
an adhesive surface 6 (col. 4, line 48) that is a seal form sealing the dressing module to a surface around the wound (fig. 1a); and
a coupling 25 (fig. 1a) for maintaining the vacuum source module attached to and in communication with the dressing (see fig. 1a).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Riesinger does not expressly disclose the device comprising a controller for controlling the amount of negative pressure.
Henley teaches a wound treatment apparatus (Abstract, line 1) comprising an computer-based electronic control system (col. 6, line 37) having a circuit board, as required by claim 62, wherein the pump driven by an AC motor (col. 6, line 11), and therefore, comprises a power source, as required by claim 60, a pressure sensor (col. 8, line 2), as required by claim 61.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the device of Riesinger with the controller and the pump having a power source, as taught by Henley in order to provide automated control over the apparatus, as motivated by Henley (col. 6, lines 40-41).
Riesinger in view of Henley do not expressly disclose the device, wherein the coupling of the vacuum source comprises an adhesive.
Argenta teaches a wound treatment apparatus (Abstract, lines 7-9), wherein the connector (coupling) is connected to the dressing by means of adhesive (col. 12, lines 14-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the device of Riesinger/ Henley with the adhesive coupling the vacuum source, as taught by Argenta in order to employ the fastener of the type conventionally known in the art.
Regarding claim 63, Riesinger in view of Henley does not expressly disclose the apparatus, wherein the vacuum source module comprises an outlet, wherein the outlet comprises a filter.
Argenta teaches a wound treatment apparatus (Abstract, lines 7-9), wherein the pump 40 comprises an exhaust/outlet (col. 8, line 17), wherein the exhaust comprises a filter (col. 8, line 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pump exhaust of Riesinger/ Henley with the filter, as taught by Argenta in order to prevent potentially pathogenic microbes or aerosols from being vented to atmosphere, as directed by Argenta (col. 8, lines 17-18).
Regarding claim 64, Riesinger discloses the device, wherein the coupling is configured to allow negative pressure to transfer to the dressing module (see fig. 1a).
Regarding claim 66, Riesinger discloses the device, wherein the vacuum source module is bonded to the dressing module (see fig. 1a).
Regarding claim 67, Riesinger discloses the device, wherein the vacuum source comprises a vacuum source outlet 15 (fig. 1a) configured to be in fluid communication with the porous liquid collector 2 (fig. 1a).
Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624) in view of Argenta et al. (US 5,636,643).
Riesinger discloses a wound therapy device (Abstract, lines 1-3) comprising:
a dressing module comprising:
a flexible wound cover 4 (Abstract, line 3; fig. 1a) covering a wound site;
a vacuum module comprising:
a vacuum source 26 (col. 5, line 59; fig. 1a) providing vacuum (Abstract, line 2).
Riesinger does not expressly disclose the apparatus, wherein the vacuum source module comprises an outlet, wherein the outlet comprises a filter.
Argenta teaches a wound treatment apparatus (Abstract, lines 7-9), wherein the pump 40 comprises an exhaust/outlet (col. 8, line 17), wherein the exhaust comprises a filter (col. 8, line 15).
The rationale of obviousness rejection discussed above in claim 63 is incorporated herein in its entirety.
Allowable Subject Matter
Claims 65 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 65, the closest prior art of record Riesinger (US 7,959,624), Henley et al. (US 6,458,109) and Argenta et al. (US 5,636,643) fail to teach, suggest or render obvious the apparatus, wherein the vacuum source is coupled to the wound dressing by means of a lip of the vacuum source.
Riesinger (US 7,959,624) discloses most of claimed limitations except for the controller for controlling the amount of negative pressure.
Henley et al. (US 6,458,109) remedies this deficiency. 
However, Riesinger in view of Henley are silent about the vacuum source coupled to the wound dressing by means of adhesive.
Argenta et al. (US 5,636,643) remedies this deficiency.
However, none of cited prior art teach or suggest the vacuum source being coupled to the wound dressing by means of the lip of the vacuum source.
Regarding claim 68, the Allowable Subject Matter comes from the parent US10391212, i.e., the closest prior art of record Riesinger (US 7,959,624), Henley et al. (US 6,458,109) and Argenta et al. (US 5,636,643) fail to teach, suggest or render obvious the apparatus comprising a liquid barrier positioned between the porous liquid collector and the vacuum source module.
Riesinger (US 7,959,624) discloses most of claimed limitations except for the controller for controlling the amount of negative pressure.
Henley et al. (US 6,458,109) remedies this deficiency. 
However, Riesinger in view of Henley are silent about the vacuum source coupled to the wound dressing by means of adhesive.
Argenta et al. (US 5,636,643) remedies this deficiency.
However, none of cited prior art teach or suggest the liquid barrier positioned between the porous liquid collector and the vacuum source module.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781